UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1810



LINDA P. WALKER,

                                                Plaintiff - Appellant,

          Versus


SOUTH CAROLINA DEPARTMENT OF HEALTH AND EN-
VIRONMENTAL CONTROL,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-96-2544-3-17BC)


Submitted:   August 13, 1998                 Decided:   August 31, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Linda P. Walker, Appellant Pro Se. Hardwick Stuart, Jr., William
Kenneth Witherspoon, Claude E. Hardin, Jr., BERRY, ADAMS QUACKEN-
BUSH & DUNBAR, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order granting Appel-

lee’s motion for summary judgment and dismissing Appellant’s claims

under the Age Discrimination in Employment Act of 1967 (ADEA), 29

U.S.C. § 621 (1994) and the Americans with Disabilities Act (ADA),

42 U.S.C. § 1201 (1994). We have reviewed the record and the dis-

trict   court’s   opinion   accepting   the   recommendation   of   the

magistrate judge and find no reversible error. Accordingly, we deny

Appellee’s motion to dismiss and affirm on the reasoning of the

district court. Walker v. South Carolina Dep’t of Health & Environ-

mental Control, No. CA-96-2544-3-17BC (D.S.C. May 6, 1998). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                               AFFIRMED




                                  2